Spofford, J.
The plaintiff, a woman of color, brought this suit on tlio 24th of April, 1857, for her freedom and that of her children. She avers, that on the 3d of July, 1837, her former mistress, Mrs. Cydalise Delachaise, widow of John Thompson, sold her to the defendant’s ancestor upon condition that she should bo emancipated according to law ; that defendant’s ancestors died without fulfilling that condition of her purchase ; that defendant wrongfully holds her in slavery ; and that no legal impediment exists to her being emancipated according to the intent of the parties to the sale aforesaid.
It is thus admitted that the plaintiff, born a slave, has not yet been legally emancipated.
The Act of March 6th, 1857, passed several weeks before the institution of this suit, is a bar to the action. “ Prom and after the passage of this Act, no slave shall he emancipated in this State.” Session Acts, p. 55.
It does not divest a vested right, for the condition upon which the defendant’s ancestor acquired title to the plaintiff was, “ que la dite dame veuve Don Louis Touriac donnera la liberté a la dite négritte Julienne, sitOt que faire se pourra.” If it should hereafter become possible, the plaintiff will have a remedy. At present she has none. The time for her to acquire freedom has not arrived. The judgment, we think, shonld be changed from a final judgment in favor of the defendant to one of nonsuit.
It is, therefore, ordered, that the judgment of the District Oourt be avoided and reversed ; and it is now ordered and decreed, that there be judgment against the plaintiff’s claim, as in a case of nonsuit, and that plaintiff pay the costs incurred in the District Oourt; those of this appeal to be paid by the defendant and appellant.